ICJ_001_CorfuChannel_GBR_ALB_1949-11-19_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DETROIT
DE CORFOU

(FIXATION DU MONTANT DES REPARATIONS
DUES PAR LA REPUBLIQUE POPULAIRE D’ALBANIE)

ORDONNANCE DU 19 NOVEMBRE 1949

1949

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

THE CORFU
CHANNEL CASE

(ASSESSMENT OF THE AMOUNT OF COMPENSATION
DUE FROM THE PEOPLE’S REPUBLIC OF ALBANIA)

ORDER OF NOVEMBER 19th, 1949

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit être citée comme suit :

«Affaire du Détroit de Corfou, Ordonnance du 19 novembre 1949:
C. I. J. Recueil 1949, D. 237.»

This Order should be cited as follows:

“Corfu Channel case, Order of November roth, 1949 :
I.C. J. Reports 1949, p. 237.”

 

Ne de vente : 26
Sales number

 

 

 
237

COUR INTERNATIONALE DE JUSTICE

1949
Le 19 novembre
Rôle général

n°7 ANNÉE 1949

Ordonnance rendue le 19 novembre 1940.

= AFFAIRE DU DETROIT
DE CORFOU

(FIXATION DU MONTANT DES RÉPARATIONS
DUES PAR LA RÉPUBLIQUE POPULAIRE
D’ALBANIE)

La Cour internationale de Justice,
Aprés délibéré en Chambre du Conseil,

Vu les articles 48, 50 et 53 du Statut de la Cour et l’article 57
du Réglement de la Cour,

Considérant qu’à la date du g avril 1949 elle a rendu un arrêt
par lequel elle déclarait la République populaire d’Albanie respon-
sable, selon le droit international, des explosions qui avaient
eu lieu, le 22 octobre 1946, dans les eaux albanaises et des dom-
mages et pertes humaines qui en étaient suivis au préjudice du
Royaume-Uni de Grande-Bretagne et d’Irlande du Nord ;

Considérant que dans ledit arrét la Cour a retenu la question de
la fixation du montant des réparations ;

Considérant qu’a cette méme date la Cour a rendu une ordon-
nance fixant, conformément à l’article 48 du Statut, divers délais
aux parties pour présenter des observations sur le montant réclamé
par le Gouvernement du Royaume-Uni au Gouvernement de la
République populaire d’Albanie ;

4
238 ORDONNANCE DU 19 NOVEMBRE 1949 (CORFOU)

Considérant que ce dernier Gouvernement s’est abstenu de faire
valoir ses moyens et que de ce fait l’agent du Gouvernement du
Royaume-Uni a demandé à la Cour de lui adjuger ses conclusions ;

Considérant que le Gouvernement de la République populaire
d’Albanie, dûment convoqué, ne s’est pas présenté devant la Cour
à l'audience publique du 17 novembre 1949;

Considérant que ce Gouvernement se trouve ainsi dans la
situation visée à l’article 53 du Statut ;

Considérant que dans ces circonstances il y a lieu d’appliquer
le deuxième paragraphe dudit article ;

Considérant que, les chiffres et estimations produits par le
Gouvernement du Royaume-Uni soulevant des questions de nature
technique, il y a lieu d’appliquer l’article 50 du Statut ;

L'agent de ce Gouvernement dûment entendu ;

Décide

1) De confier à des experts nommés par la Cour l’examen des
chiffres et estimations énoncés dans les dernières conclusions du
Gouvernement du Royaume-Uni comme montants des réclama-
tions relatives à la perte du Saumarez et aux dommages subis
par le Volage ;

2) Cet examen est confié au contre-amiral J. B. Berck, de la
Marine royale néerlandaise, et à M. G. de Rooy, directeur des
Constructions navales de la Marine royale néerlandaise ;

3) Chaque expert prendra l’engagement suivant :

«Je déclare solennellement, en tout honneur et en toute
conscience, que j’accomplirai en toute sincérité ma mission et que
je m’abstiendrai soit de divulguer soit d’utiliser en dehors de la
Cour les secrets dont j'aurais obtenu connaissance dans l’accom-
plissement de ma mission » ;

4) Le Greffier pourvoira au secrétariat des experts ; il pourra
désigner à cet effet un fonctionnaire supérieur du Greffe ;

5) Le Greffier tiendra à la disposition des experts toutes les
pièces utiles de la procédure ;

6) Les experts déposeront leur rapport au Greffe au plus tard
le 2 décembre 1940. Le rapport sera communiqué aux agents des
parties par les soins du Greffe.
239 ORDONNANCE DU 19 NOVEMBRE 1949 (CORFOU)

Fait en français et en anglais, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le dix-neuf novembre mil neuf
cent quarante-neuf, en trois exemplaires, dont l’un sera déposé
aux archives de la Cour et dont les autres seront transmis respec-
tivement au Gouvernement du Royaume-Uni de Grande-Bretagne
et d’Irlande du Nord et au Gouvernement de la République
populaire d’Albanie.

Le Président en exercice,
(Signé) J. G. GUERRERO.

Le Greffier de la Cour,
(Signé) E. HAMBRO.
